United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-3813MN
                                   _____________

United States of America,                *
                                         * On Appeal from the United
             Appellee,                   * States District Court
                                         * for the District of
      v.                                 * Minnesota.
                                         *
Linda P. Whitehead,                      * [Not To Be Published]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: August 4, 1999
                                Filed: August 16, 1999
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Linda P. Whitehead appeals the sentence imposed by the District Court1 after she
pleaded guilty to one count of honest services mail fraud, in violation of 18 U.S.C.
§§ 1341 and 1346. We affirm.

      The government charged Whitehead, a former United States Probation Officer,
with accepting numerous items of shoplifted clothing from Karen Pluff, a person under


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, sitting by designation in the District of Minnesota.
Whitehead's supervision, in exchange for such preferential treatment as submitting false
urine samples on Pluff’s behalf. It is undisputed that Whitehead told the probation
officer preparing the presentence report (PSR) that the total value of the merchandise
she received from Pluff was approximately $500; that she had submitted someone
else’s urine on Pluff’s behalf on only four occasions during the five years she
supervised Pluff; and that she had done so because of threats she had received from
Pluff’s brother, James “Buddy” Pluff.

        Whitehead objected to the PSR’s failure to recommend a two-level acceptance-
of-responsibility reduction in light of the following factors: she had provided the FBI
with a written confession, consented to a search of her residence, and resigned from her
job on the day of her arrest; and she had promptly pleaded guilty. At sentencing, Pluff
testified that Whitehead had had her submit between twenty and thirty false urine
samples, and that the total value of the shoplifted clothing she gave Whitehead was
well over $2,000. Buddy Pluff testified he had never threatened Whitehead.

       The District Court, crediting the Pluffs’ testimony, found that the value of the
shoplifted clothing exceeded $2,000 and that Buddy Pluff had not threatened
Whitehead. After denying Whitehead an acceptance-of-responsibility reduction,
because she had falsely denied or frivolously contested relevant conduct the Court had
determined to be true, the Court sentenced Whitehead to one year imprisonment and
three years supervised release.

       We conclude that the District Court did not clearly err in finding that Whitehead
was not entitled to an acceptance-of-responsibility reduction. See United States v.
Morris, 139 F.3d 582, 584 (8th Cir. 1998) (per curiam) (standard of review). The
Court found that the total value of the shoplifted items Whitehead received from Pluff
exceeded the amount to which Whitehead had admitted, and that Whitehead had not
been threatened by Buddy. The Court also generally credited Pluff’s testimony
indicating Whitehead submitted more false urine samples on Pluff’s behalf than

                                          -2-
Whitehead asserted in the PSR. See U.S. Sentencing Guidelines Manual § 3E1.1,
comment (n.1(a)) (1998); United States v. Ngo, 132 F.3d 1231 (8th Cir. 1997); United
States v. Stockton, 968 F.2d 715, 721 (8th Cir. 1992).

       We also reject Whitehead’s argument that the District Court violated her due
process rights by crediting Karen Pluff’s testimony in applying a one-level amount- of-
loss enhancement. See United States v. Heath, 58 F.3d 1271, 1275 (8th Cir.), cert.
denied, 516 U.S. 892 (1995). Finally, we conclude the District Court’s statement
concerning the need to punish Whitehead and deter others constitutes sufficient
compliance with 18 U.S.C. § 3553(a). See United States v. Adams, 104 F.3d 1028,
1031 (8th Cir. 1997).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-